DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             GARY J. OLSEN,
                               Appellant,

                                   v.

                   CITY OF FORT LAUDERDALE,
                            Appellee.

                             No. 4D20-2376

                         [November 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE19-
013241(18).

  Gary J. Olsen of Olsen & Olsen, LLP, Fort Lauderdale, for appellant.

  John P. Seiler of Seiler, Sautter, Zaden, Rimes & Wahlbrink, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.